


Exhibit 10.15


VANTIV, INC.
2012 Equity Incentive Plan
RESTRICTED STOCK UNIT AWARD NOTICE
Vantiv, Inc. (the “Company”) has awarded you the number of restricted stock
units (“RSUs”) set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth in this Notice, the 2012 Equity Incentive Plan
(the “Plan”) and the Restricted Stock Unit Agreement (the “Award Agreement”),
both of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not explicitly defined herein but defined in the Plan or the
Award Agreement will have the same definitions as in the Plan or the Award
Agreement. In the event of any conflict between the terms of the Award and the
Plan, the terms of the Plan will control.
Participant:
 
Carlos Lima
 
 
Date of Grant:
 
July 2, 2012
 
 
Total Number of RSUs Granted:
 
14,761
 
 
Vesting Schedule:
 
The RSUs shall vest in accordance with the following schedule, so long as your
Continuous Service Status continues on each such vesting date:
 
 
 
 
Vesting Date
 
Number of RSUs Vesting
 
 
July 2, 2014
 
7,381
 
 
July 2, 2015
 
3,690
 
 
July 2, 2016
 
3,690

As a condition to your receipt of the RSUs, you agree to enter into the
restrictive covenant agreement attached hereto as Exhibit A.
Your RSUs will vest only if you continue to provide services to the Company over
time and nothing in this Notice, the Award Agreement or the Plan confers upon
you any right to continue your employment with the Company for any period of
time, nor does it interfere in any way with your right or the Company's right to
terminate your employment at any time, for any or no reason. Vesting will cease
upon the termination of your Continuous Service Status. Any RSUs that have not
yet vested will be forfeited immediately after termination of your Continuous
Service Status.
You acknowledge receipt of, and understand and agree to, this Restricted Stock
Unit Grant Notice, the Award Agreement, the Plan and the stock plan prospectus
for this Plan.
PARTICIPANT:
 
 
VANTIV, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
Signature
 
 
 
 
 
 
 
 
Title:
 
 
Name
 
 
 
 
 
 
 
 
Date:
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




VANTIV, INC.
2012 Equity Incentive Plan
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Restricted Stock Unit Award Notice (the “Award Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Vantiv, Inc. (the “Company”) has awarded you a Restricted Stock Unit
award (the “Award”) under its 2012 Equity Incentive Plan (the “Plan”) for the
number of RSUs indicated in the Award Notice. Capitalized terms not explicitly
defined in this Agreement or in the Award Notice but defined in the Plan will
have the same definitions as in the Plan. In the event of any conflict between
the terms in this Agreement and the Plan, the terms of the Plan will control.
The details of your Award, in addition to those set forth in the Award Notice
and the Plan, are as follows:
1. Grant. This Award represents your right to be issued on a future date one
share of the Company's Class A Common Stock for each RSU that vests.
2. Vesting. The RSUs will vest as provided in the Award Notice, subject to (i)
your Continuous Service Status on each applicable vesting date and (ii) any
acceleration provisions contained in the Plan or described below.
3. Forfeiture. Vesting will cease upon the termination of your Continuous
Service Status. Any RSUs that have not yet vested will be forfeited immediately
after termination of your Continuous Service Status.
4. Conversion into Common Stock. Each RSU represents the right to receive one
share of the Company's Class A Common Stock (the “Shares”) on the date that the
RSU vests. Shares will be issued as soon as practicable after the applicable
vesting date. As a condition to such issuance, Participant shall have satisfied
his or her tax withholding obligations as specified in this Agreement and shall
have completed, signed and returned any documents and taken any additional
action that the Company deems appropriate to enable it to accomplish the
delivery of the Shares. Vested RSUs will be paid in whole shares. In no event
will the Company issue a fractional share. Any fraction of a share will be
rounded down to the nearest whole share. Notwithstanding the foregoing, (i) the
Company shall not be obligated to deliver any Shares during any period when the
Company determines that the conversion of a RSU or the delivery of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company's counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which Shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.
5. Tax Treatment. Any withholding tax liabilities (whether as a result of
federal, state or other law and whether for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the RSUs) incurred in
connection with the RSUs becoming vested and Shares issued, or otherwise
incurred in connection with the RSUs, may be satisfied in any of the following
manners determined by the Company (and the Company may with notice to
Participant require any of the following methods): (i) by Shares being sold on
your behalf at the prevailing market price pursuant to such procedures as the
Company may specify from time to time, including through a broker-assisted
arrangement (it being understood that the Shares to be sold must have vested
pursuant to the terms of this Agreement and the Plan), which the Company
determines is sufficient to generate an amount that meets the tax withholding
obligations (and any associated broker or other fees) plus additional shares to
account for rounding and market fluctuations, and payment of such tax
withholding (and any associated broker or other fees) to the Company, and such
Shares may be sold as part of a block trade with other participants of the Plan;
(ii) with the consent of the Company in its discretion, by the Company
withholding a number of Shares that would otherwise be issued under the RSUs
that the Company determines have a fair market value equal to the minimum amount
of taxes that the Company concludes it is required to withhold under applicable
law; (iii) with the consent of the Company in its discretion, by delivering to
the Company Shares that you own that have vested with a fair market value equal
to the amount required to be withheld; (iv)  with the consent of the Company in
its discretion, by payment by Participant to the Company in cash or by check an
amount equal to the minimum amount of taxes that the Company concludes it is
required to withhold under applicable law; or (v) by such other means as the
Company deems appropriate. Participant hereby authorizes the Company to withhold
such tax withholding amount from any amounts owing to Participant to the Company
and to take any action necessary in accordance with this paragraph.
Notwithstanding the foregoing, Participant acknowledges and agrees that he is
responsible for all taxes that arise in connection with the RSUs becoming vested
and Shares being issued or otherwise incurred in connection with the RSUs,
regardless of any action the Company takes pursuant to this Section.
For clarification purposes, in no event will the Company issue you any Shares
unless and until arrangements satisfactory to the Company have been made for the
payment of your tax withholding obligation. If you fail to do so by the time
they become due, you will permanently forfeit your RSUs to which your tax
withholding obligation relates, as well as any right to receive Shares otherwise
issuable pursuant to those RSUs.




--------------------------------------------------------------------------------




In the event the Company's obligation to withhold arises prior to the delivery
to you of Shares or it is determined after the delivery of Shares to you that
the amount of the Company's withholding obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.
6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant's designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant's estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7. Restrictions on Transfer. Except to the limited extent provided in Section 6,
prior to the time that Shares have been delivered to you, you may not transfer,
pledge, sell or otherwise dispose of any portion of the RSUs or the Shares in
respect of your RSUs. This restriction on transfer will lapse upon delivery to
you of Shares in respect of your vested RSUs. .
8. No Stockholder Rights. Participant will have no voting or other rights as the
Company's other stockholders with respect to the RSUs until issuance of the
Shares. For the avoidance of doubt, until the RSUs vest and certificates
representing the Shares have been issued and delivered to you, you shall not
have any right to receive or otherwise be entitled to participate in any cash
dividends declared or awarded with respect to the Company's Shares.
9. No Employment/Service Rights. Neither this Agreement nor the grant of the
RSUs hereby confers on Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes in any way with the right
of the Company or any Subsidiary to determine the terms of Participant's
employment or service.
10. Terms of Plan; Interpretations; Entire Agreement. These RSUs are granted
under and subject in all respects to the terms and conditions of the Plan, which
is incorporated herein and made part hereof by this reference. You acknowledge
that you have reviewed a copy of the Plan and fully understood its content. In
the event of a conflict between the terms of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Board or the Committee,
shall be controlling and govern. You acknowledge that all decisions,
interpretations and determinations of the Committee and/or the Board in respect
of these RSUs, this Agreement and the Plan will be final, binding and conclusive
upon you and your legal representatives. This Agreement (including the Award
Notice) contains the entire understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement together with the Plan
supersedes all prior agreements and understandings between the parties hereto
with respect to the subject matter hereof.
11. Electronic Delivery. We may, in our sole discretion, decide to deliver any
documents related to RSUs awarded under the Plan or future RSUs that may be
awarded under the Plan by electronic means or request your consent to
participate in the Plan by electronic means. You consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by us or another
third party designated by us.
12. Section 409A. In addition and notwithstanding anything to the contrary in
this Agreement (including the Award Notice), we reserve the right to revise this
Agreement as we deem necessary or advisable, in our sole discretion and without
your consent, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A in connection with
this award of RSUs. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the RSUs provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities under this Agreement will be
interpreted to so comply. For purposes of this Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
13. Amendment, Suspension or Termination of the Plan. By accepting these RSUs,
you expressly warrant that you have received an award of RSUs under the Plan,
and have received, read and understood a description of the Plan. You understand
that the Plan is discretionary in nature and may be amended, suspended or
terminated by us at any time.
14. Governing Law; Waiver of Jury Trial; Service of Process. This Agreement will
be governed by Delaware state law without giving effect to its conflict of law
principles. The Company and Participant, as a condition to Participant's receipt
of the RSUs, hereby irrevocably submit to the exclusive jurisdiction of any
state or federal court located in Hamilton County, Ohio, and agree that
litigation will be conducted in the courts of Hamilton County, Ohio, or the
federal courts for the United States for the Southern District of Ohio, and no
other courts. The Participant waives any right he or she may have to trial by
jury in respect of any litigation based on, arising out of, under or in
connection with this Agreement or the Plan. The Participant, as a condition to
the Participant's receipt of the RSUs, hereby irrevocably appoints the Chief
Legal Officer of the Company as the




--------------------------------------------------------------------------------




Participant's agent for service of process in connection with any action, suit
or proceeding arising out of or relating to or concerning the Plan or this
Agreement, who shall promptly advise the Participant of any such service of
process.
15. Confidentiality. As a condition to your receipt of the RSUs, you agree to
keep confidential the existence of, and any information concerning, a dispute,
controversy or claim arising out of or relating to or concerning the Plan or
this Agreement, except that you may disclose information concerning such
dispute, controversy or claim to the court that is considering such dispute,
controversy or claim and to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute, controversy or claim).
16. Restrictive Covenant Agreement. As a condition to your receipt of the RSUs,
you will enter into the restrictive covenant agreement attached hereto as
Exhibit A and incorporated herein and made part hereof by this reference.




